            Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 1 of 6




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                  Plaintiff,        PG&E’S FURTHER RESPONSE IN
21                                                  ADVANCE OF MARCH 23, 2021
                                                    HEARING
22          v.
                                                    Judge: Hon. William Alsup
23   PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                  PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 2 of 6




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   further response concerning the various orders scheduled for discussion at the hearing dated

 3   March 23, 2021. In Section I of this submission, PG&E provides a further response to the

 4   Court’s February 4, 2021 order concerning Proposed Conditions 11 and 12 (Dkt. 1294) as a

 5   result of the CPUC’s filing dated March 19, 2021 (Dkt. 1349). In Section II of this submission,

 6   PG&E provides supplemental information to the Court concerning vegetation management work

 7   on the Girvan 1101 12 kV Distribution Circuit (“Girvan Circuit”).

 8   I. Further Response Concerning Proposed Conditions 11 and 12

 9                  In the Court’s December 29, 2020 order to show cause, the Court set forth

10   Proposed Conditions 11 and 12 under which PG&E would have been required, when deciding

11   which distribution lines in Tier 2 or Tier 3 HFTDs to de-energize during a PSPS event, to take

12   into account outstanding vegetation management work prescribed pursuant to Public Resources

13   Code section 4293, General Order 95, FERC FAC-003-4 or PG&E’s Wildfire Mitigation Plan.

14   (Dkt. 1277 at 16.) In PG&E’s January 20, 2021 submission, PG&E proposed an approach under

15   which it would take into account, when deciding which distribution lines in Tier 2 or Tier 3

16   HFTDs to de-energize during a PSPS event, the existence of outstanding vegetation management

17   work tagged Priority 1 or Priority 2. (Dkt. 1279 at 4.) In the Government’s January 25, 2021

18   filing, the Government proposed, for clarity’s sake, language modifying PG&E’s supplemented

19   Proposed Conditions. (Dkt. 1282 at 2.) PG&E agreed with the Government’s suggestion

20   (Dkt. 1285 at 2), and the CPUC stated that it did not object (Dkt. 1288 at 4). PG&E continues to

21   believe that the portions of Proposed Conditions 11 and 12 that relate to outstanding Priority 1

22   and Priority 2 vegetation management work can and should be implemented, as all parties to

23   these proceedings agree to that language and PG&E’s regulator has confirmed it does not object.

24                  Following the February 3, 2021 hearing on that proposed language, the Court

25   proposed supplemental language for Conditions 11 and 12 that would also require PG&E to

26   consider the approximate number of trees tall enough to fall into the line when making

27   de-energization decisions. (Dkt. 1294 at 2.) On February 19, PG&E explained that it had no

28
                                                  2
                  PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 3 of 6




 1   objection to this additional proposed language, and that the “precise mechanics of how to . . .

 2   fulfill the letter and spirit of the Court’s condition is being worked on by PG&E’s operations

 3   teams”. (Dkt. 1310 at 2.) PG&E also explained in that response that it would implement the

 4   Proposed Conditions “by using expert analysis to set fire-risk thresholds to determine when

 5   conditions warrant de-energization. Those thresholds will seek to substantially reduce the risk of

 6   catastrophic wildfires, while recognizing that shutting off electricity creates its own safety risks

 7   and severely disrupts affected communities.” (Id.)

 8                  On February 19, the CPUC expressed the opinion that Proposed Conditions 11

 9   and 12, as modified by the Court in its February 4 order, “may unduly broaden PG&E’s PSPS

10   events beyond the scope that has been vetted by safety experts and parties in ongoing CPUC

11   proceedings”. (Dkt. 1314 at 4.)1 After that filing by PG&E’s regulator, and as part of PG&E’s

12   process of analyzing and setting fire-risk thresholds to determine when conditions warrant
13   de-energization as part of Proposed Conditions 11 and 12, PG&E shared with the CPUC the fire-
14   risk thresholds that it has been considering to address the issue of tall trees in proximity to
15   PG&E’s lines. As PG&E explained to the CPUC, it developed those thresholds specifically to
16   ensure that—if they had been in place in September 2020—PG&E would have de-energized the
17   Girvan Circuit in the area of interest on the day the Zogg Fire ignited. PG&E also explained to
18   the CPUC, as it has previously stated to the Court, that these new thresholds, if adopted, will lead
19   to significant additional de-energizations.
20                  On March 19, the CPUC expressed to the Court its opposition to PG&E’s
21   implementation of Proposed Conditions 11 and 12. (Dkt. 1349.) The CPUC stated that “these
22   kinds of operationalizing decisions that impact PG&E’s use of PSPS should be subject to a
23   thorough vetting by the CPUC’s Safety and Enforcement Division and Wildfire Safety Division,
24

25

26       1
          On that same day, the United States noted that PG&E had previously told the Court on
     February 12 that PG&E was analyzing the Proposed Conditions with the goal of accepting and
27
     implementing them, and the United States stated that it had no specific objections or proposed
28   modifications. (Dkt. 1309 at 1-2; see Dkt. 1300 at 4.)
                                                   3
                   PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 4 of 6




 1   other experts, local residents and their representatives, tribal governments, and public service and

 2   first responder agencies”. (Id. at 7.)

 3                   PG&E continues to believe that implementing changes to its PSPS protocols to

 4   account for the density of trees tall enough to fall into a line (i.e., potential strike trees), as

 5   contemplated by Proposed Conditions 11 and 12, is a reasonable approach that will further

 6   reduce wildfire risk. At the same time, PG&E recognizes that the CPUC and Cal OES are

 7   concerned that there are complex considerations involved that require the input of the state

 8   regulatory process given the significant customer impacts that would result from the changes

 9   contemplated by PG&E in response to the Court’s proposal to account for strike-tree density.

10   (Dkts. 1311, 1349.) Because the state regulator that oversees the administration of PSPS events

11   by California utilities has objected to PG&E complying with the Proposed Conditions, PG&E

12   respectfully submits that the strike-tree density requirement must be removed from the Proposed

13   Conditions.2

14                   However, PG&E stresses to the Court that it continues to agree with the Court
15   that accounting for strike-tree density in PSPS decision-making is reasonable, appropriate and
16   would further reduce the risk of a catastrophic wildfire this year. Accordingly, PG&E commits
17   to the Court to pursue the CPUC’s approval to incorporate strike-tree exposure in scoping
18   distribution lines for PSPS events. PG&E will consult with the CPUC on an appropriate
19
         2
20         The Ninth Circuit has explained that “where a state has in place a comprehensive
     procedure for resolution of the condition probation imposes, it makes good sense to defer to that
21   established procedure.” United States v. Lakatos, 241 F.3d 690, 695 (9th Cir. 2001) (citation
     omitted); see United States v. Snyder, 852 F.2d 471, 474 (9th Cir. 1988) (“[T]he federal
22   government has no constitutional authority to interfere with a state’s exercise of its police power
     except to the extent the state’s action intrudes on any of the spheres in which the federal
23   government itself enjoys the power to regulate.”); Sable Commc’ns of Cal. Inc. v. Pac. Tel. &
24   Tel. Co., 890 F.2d 184, 189 n.9 (9th Cir. 1989) (“California’s police power over public utilities
     has been vested in [the CPUC].”); see also United States v. Sterber, 846 F.2d 842, 844 (2d Cir.
25   1988) (“We question whether a federal district judge, unguided by Congress except in the most
     general terms, can require a defendant to give up a state-granted professional license, particularly
26   where the state provides a comprehensive regulatory system to handle the professional
     misconduct of those it licenses.”); United States v. Abushaar, 761 F.2d 954, 960 (3d Cir. 1985)
27
     (“A condition of probation may not circumvent another statutory scheme.”). (See also, e.g.,
28   Dkt. 1195 at 3-6; Dkt. 1187-1 at 12-17; Dkt. 976 at 13-50.)
                                                    4
                    PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 5 of 6




 1   expedited procedural vehicle and proposes that it keep the Court apprised of how that regulatory

 2   process proceeds.

 3   II. Supplemental Submission Concerning Vegetation Management Work on Girvan 1101

 4                   As part of PG&E’s responses to questions posed by the Court concerning the

 5   Zogg Fire, PG&E has provided the Court with information regarding the routine vegetation

 6   patrols, CEMA patrols and post-Carr Fire response efforts that covered the area of interest

 7   between September 2015 and September 2020. As the Court is aware, the Girvan Circuit is

 8   approximately 117 miles long, and the area of interest comprises a small portion of the Girvan

 9   Circuit. In connection with PG&E’s ongoing investigation, we have discovered records of other

10   vegetation management work that was conducted during that time period on the Girvan Circuit,

11   but not in the area of interest, as set forth below.

12                   Based on these records, PG&E believes that certain discrete portions of the

13   Girvan Circuit outside the area of interest were subject to six vegetation management patrols as

14   part of a PG&E public safety and reliability program that targeted line segments that had a

15   history of vegetation-related interruptions for additional vegetation management work. These

16   records show that one patrol, conducted in May 2016, covered a portion of line along Zogg Mine

17   Road, outside the area of interest. The other five patrols covered areas of the Girvan Circuit

18   other than Zogg Mine Road. PG&E is producing inspection records and work requests

19   associated with the May 2016 patrol along a part of Zogg Mine Road as Exhibit A and certain

20   guidance documents regarding the public safety and reliability program as Exhibit B.

21                   PG&E also has identified records of other vegetation management work on the

22   Girvan Circuit between September 2015 and September 2020 outside the area of interest. While

23   PG&E has not investigated the specific circumstances surrounding this vegetation management

24   work outside the area of interest, general reasons why such work may have occurred include

25   one-off tree work flagged by a customer or another third party, or as part of other initiatives such

26   as a fuel reduction program. PG&E is producing records of the subset of this work that it has

27   identified as occurring along Zogg Mine Road (but outside the area of interest) as Exhibit C.

28
                                                   5
                   PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                      Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1354 Filed 03/22/21 Page 6 of 6




 1   Dated: March 22, 2021                      Respectfully Submitted,

 2                                              JENNER & BLOCK LLP
 3

 4                                            By:    /s/ Reid J. Schar
                                                    Reid J. Schar (pro hac vice)
 5
                                                CRAVATH, SWAINE & MOORE LLP
 6

 7
                                              By:    /s/ Kevin J. Orsini
 8                                                  Kevin J. Orsini (pro hac vice)

 9                                              CLARENCE DYER & COHEN LLP
10

11                                            By:    /s/ Kate Dyer
                                                    Kate Dyer (Bar No. 171891)
12

13                                            Attorneys for Defendant PACIFIC
                                              GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               6
               PG&E’S FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                  Case No. 14-CR-00175-WHA
